DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been considered below.
Drawings
The drawings are objected to because FIG. 8 includes details that would not be reproducible in a printed patent. Particularly, the hatching used for the carbon fiber composite is too similar to the hatching used for the core, thus making the representations of these materials practically indiscernible from one another. See 37 CFR 1.84(h)(3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7, 9, 10, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3-7 and 14, claim 3 recites “The aircraft according to claim 1, further comprising structural batteries integrated in a sandwich structure… wherein the first skin and second skin are constituted of structural batteries.” Firstly, it’s unclear whether the “structural batteries” of claim 3 are the same as the “first structural batteries” and the “second structural batteries” recited in claim 1. Secondly, it’s unclear whether the “structural batteries” recited in line 2 of claim 3 are the same as the “structural batteries” recited in line 6 of claim 3. For example, one could reasonably interpret the claim to mean that the sandwich structure comprises two different structural batteries (e.g., each having an anode and a cathode) on opposite sides of the core; alternatively, one could reasonably interpret the claim to mean that a single structural battery has a sandwich configuration, (e.g., an anode on one side of the core and a cathode on the other side of the core). Thus, claim 3 and dependent claims 4-7 and 14 are rejected under 35 U.S.C. 112(b).
Further regarding claim 7, the recitation “said structural batteries” at line 3 renders the claim indefinite. It is unclear whether this limitation refers to the “structural batteries” recited in line 2 of claim 3 and/or the “structural batteries” recited in line 6 of claim 3 and/or the “first structural batteries” recited in claim 1 and/or the “second structural batteries” recited in claim 1. Thus, claim 7 is further rejected under 35 U.S.C. 112(b). 
Also regarding claim 7, the recitation “to provide higher mechanical strength to said at least one wing during flight of said aircraft” renders the claim indefinite. It is unclear whether applicant intends this claim language to further limit the claimed invention, or whether it is merely providing motivation for the claimed structure, i.e., “wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries.” Thus, claim 7 is further rejected under 35 U.S.C. 112(b). For purposes of examination, the claim recitation “to provide higher mechanical strength to said at least one wing during flight of said aircraft” is being interpreted as merely providing motivation for the claimed structure i.e., “wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries.”
Regarding claim 9, the claim limitation “wherein said second structural batteries constitute said panels of said fuselage involving at least 80% of a total surface of said fuselage” renders the claim indefinite. One of ordinary skill in the art would not be able to reasonably apprehend what is meant by “involving at least 80% of a total surface of said fuselage” (emphasis added). Thus, claim 9 rejected under 35 U.S.C. 112(b).
Regarding claim 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim, the written description must clearly define the claim term and set forth the definition so as to put one reasonably skilled in the art on notice that the applicant intended to so define that claim term. The term “thermal motor” in claim 10 is not clearly well known to those of ordinary skill in the art, and the specification does not clearly define the term. Thus, claim 10 is rejected under 35 U.S.C. 112(b). For purposes of examination, it is presumed that “thermal motor” in claim 10 means a heat engine, e.g., internal combustion engine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,046,666 to Wei et al. (“Wei”).
Regarding claim 1, Wei discloses an aircraft comprising: 
a fuselage comprising a plurality of panels adapted to define an aerodynamic shape for a cockpit or a cargo hold of said aircraft (Col. 6, lines 21-24; Col. 13, lines 45-50; FIG. 1B); 
at least one wing structurally connected to said fuselage and adapted to allow flying of said aircraft, said at least one wing comprising a plurality of wing surfaces and at least a frame configured to support said wing surfaces (Col. 6, lines 30-31); 
a propulsion system for said aircraft, said propulsion system comprising: at least one electric motor (Col. 1, lines 34-63; Col. 4, lines 10-20), and batteries adapted to store electrical energy to supply said at least one electric motor (Col. 4, lines 10-37), 
wherein said batteries comprise first structural batteries which constitute at least one surface of said wing surfaces (Col. 6, lines 21-31); and 
wherein said batteries further comprise second structural batteries which constitute at least one panel of said plurality of panels of said fuselage (Col. 6, lines 21-24; Col. 13, lines 45-50).
Regarding claim 2, Wei discloses wherein said first structural batteries and said second structural batteries comprise multi-functional composite materials adapted at the same time to withstand mechanical loads and to store and transfer electrical energy (Col. 5, lines 22-37).
Regarding claim 3, Wei discloses structural batteries integrated in a sandwich structure (FIG. 10), said sandwich structure comprising a core (86), and further comprising a first skin (105) and a second skin (106), said first skin and said second skin being laminar (Col. 8, lines 41-43, disclosing CFRP, which is a laminar) and applied respectively on opposite planar surfaces of said core (FIG. 10), wherein said first skin and said second skin are constituted of structural batteries (Col. 13, lines 40-57).
Regarding claim 4, Wei discloses wherein said at least one panel comprises said sandwich structure (Col. 6, lines 21-24; Col. 12, line 59 to Col. 13, line 57).
Regarding claim 5, Wei discloses wherein said at least one wing comprises a leading edge (FIG. 1B), and wherein wing surfaces adjacent to said leading edge comprise said sandwich structure (Col. 12, line 59 to Col. 13, line 57; Col. 6, lines 21-24 saying that the structural battery makes up “at least a portion” of the wings, and any wing portion is adjacent to the leading edge). 
Regarding claim 6, Wei discloses wherein said core comprises a reinforced shaped structure (Col. 13, lines 11-44). 
Regarding claim 12, Wei discloses wherein said propulsion system includes at least one propeller (FIG. 1B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, in view of KR 20160115864 to Kim et al. (“Kim”) (see copy of Kim, including English translation of the Abstract, filed by applicant on May 8, 2019).
Regarding claim 7, Wei teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries, to provide higher mechanical strength to said at least one wing during flight of said aircraft.
Kim teaches an aircraft, wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries, as taught by Kim, in order to integrate a solar cell into the wing structure and thus provide more power to the aircraft.
See also rejection of claim 7 under 35 U.S.C. 112(b), clarifying that the recitation “to provide higher mechanical strength to said at least one wing during flight of said aircraft” does not positively claim any structure and is thus being interpreted as providing motivation for the structure that is positively claimed: “wherein said at least one wing comprises lower wing surfaces and upper wing surfaces, wherein said structural batteries constitute at least one surface of said lower wing surfaces, said upper wing surfaces being substantially realized free of said structural batteries”. See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), holding that when an applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, it cannot be the basis for patentability when the differences would otherwise be obvious.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, in view of U.S Publication No. 2015/0044572 to Hucker et al. (“Hucker”).
Regarding claim 8, Wei teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein said at least one wing comprises fixed wing surfaces and movable wing surfaces, said movable wing surfaces being configured for the maneuver of said aircraft during flight of said aircraft, and wherein said movable wing surfaces are realized free of said structural batteries.
Hucker teaches an aircraft, wherein said at least one wing comprises fixed wing surfaces and movable wing surfaces, said movable wing surfaces being configured for the maneuver of said aircraft during flight of said aircraft, and wherein said movable wing surfaces are realized free of said structural batteries (¶¶ [0029], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that said at least one wing comprises fixed wing surfaces and movable wing surfaces, said movable wing surfaces being configured for the maneuver of said aircraft during flight of said aircraft, and wherein said movable wing surfaces are realized free of said structural batteries, as taught by Hucker, in order to more effectively control the aircraft (see also Wei at Col. 7, line 54 to Col. 8, line 10, providing further motivation to leave movable wing surfaces free of structural batteries).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, in view of U.S. Publication no. 2016/0023773 to Himmelmann et al. (“Himmelmann”). 
Regarding claim 10, Wei teaches each and every element of claim 1 as discussed above, but it does not explicitly teach at least one thermal motor, said thermal motor being associated with said at least one electric motor to realize a hybrid propulsion system. 
Himmelmann teaches an aircraft, wherein said propulsion system further comprises at least one thermal motor (12), said thermal motor being associated with said at least one electric motor (14) to realize a hybrid propulsion system (FIG. 1; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei by further including the thermal motor, said thermal motor being associated with said at least one electric motor to realize a hybrid propulsion system, as taught by Himmelmann, in order to provide more power to the aircraft and thus extend its endurance and range (see also Hucker at ¶ [0034], providing further motivation to include structural batteries in a hybrid aircraft).
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, in view of U.S. Publication No. 2017/0271711 to Benthien et al. (“Benthien”).
Regarding claim 11, Wei teaches each and every element of claim 1 as discussed above, and Wei appears to teach wherein said cockpit is configured to accommodate at least one passenger (claim 11) and configured to accommodate at least four passengers (claim 15) (Wei at FIG. 1B; Col. 4, lines 10-20). Wei does not explicitly teach the cockpit is configured to accommodate at least one passenger, or configured to accommodate at least four passengers. 
Benthien teaches an aircraft comprising structural batteries (Abstract), wherein the cockpit is configured to accommodate at least one passenger (¶ [0003], FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that the cockpit is configured to accommodate at least one passenger, as taught by Benthien, in order to fly more people and thus increase utilization of the aircraft.
Regarding claim 15, the combination of Wei and Benthien teaches each and every element of claim 11 as discussed above. Benthien appears to teach the cockpit is configured to accommodate at least four passengers (¶ [0003], FIG. 4), but it does not explicitly teach that the cockpit is configured to accommodate at least four passengers.
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the cockpit being configured to accommodate at least four passengers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Wei and Benthien combination and configure the cockpit so that it fits at least four passengers, in order to fly more people and thus increase utilization of the aircraft.

Claims 9 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above. 
	Regarding claim 9, Wei teaches each and every element of claim 1 as discussed above, and Wei teaches that said second structural batteries make up “at least a portion” of the fuselage (Col. 6, lines 21-24). Wei does not explicitly teach wherein said second structural batteries constitute said panels of said fuselage involving at least 80% of a total surface of said fuselage. 
	It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the second structural batteries constituting panels involving at least 80% of a total surface of the fuselage. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that the second structural batteries constitute the panels involving at least 80% of a total surface of the fuselage, in order to store enough electrical energy to power the aircraft.	Regarding claim 13, Wei teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the aircraft has a maximum take-off weight comprised between 1000 kg and 2000 kg. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the aircraft having a maximum take-off weight comprised between 1000 kg and 2000 kg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei so that it has a maximum take-off weight comprised between 1000 kg and 2000 kg, in order to increase capacity and thus utilization of the aircraft.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 6 above, in view of U.S. Patent No. 9,520,580 to Sayre et al. (“Sayre”).
Regarding claim 14, Wei teaches each and every element of claim 6 as discussed above, but it does not explicitly teach wherein said reinforced shaped structure comprises a hexagonal cell structure. 
Sayre teaches an aircraft comprising structural batteries integrated as a sandwich structure (Col. 2, lines 5-9 and lines 51-67; Col. 7, line 62 to Col. 8, line 5), wherein the core of the sandwich structure comprises a hexagonal cell structure (Col. 10, lines 24-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Wei such that the core of the sandwich structure comprises a hexagonal cell structure, as taught by Sayre, in order to reduce the weight of the panel while maintaining sufficient structural strength). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642